BY THE COURT.
Epitomized Opinion
Action to recover premiums paid under a void insurance policy. Demurrer to petition which set forth that the insured, Martha Hetzler, was no party to the contract and never consented thereto; that plaintiff was no relative of, next of kin to,, or creditor of said Martha Hetzler. Demurrer sustained. Error was prosecuted to this court. Held:
It'clearly appears in the petition that plaintiff ecame a party to an insurance contract illegal pon its face and contrary to public policy. He must have known at the time he made the payments sought to be recovered that he had no insurable interest in the life of the insured. Hence he is chargeable with notice that such' contract was against public policy. The demurrer was properly sustained. Judgment affirmed.